 

Ex10.1

LOGO [g112037grex47.jpg]

[Date]

[Name]

[Street Address]

[City], [State] [Zip Code]

 

Re: Severance Agreement

Dear [Name]:

EnerSys (the “Company”) considers it essential and in the best interests of its
stockholders to foster the continuous employment of key management personnel. In
this regard, the Board of Directors of the Company (the “Board”) recognizes that
the possibility of a termination of employment related to a change in control of
the Company may exist and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of management personnel to the detriment of the Company and its
stockholders.

The Board has determined that appropriate steps should be taken to reinforce and
encourage the continued attention and dedication of members of the Company’s
senior management, including you, to their assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a termination of employment.

In order to induce you to remain in the employ of the Company, the Company
agrees that you will receive the severance benefits set forth in this letter
agreement (the “Agreement”) in the event your employment with the Company is
terminated under the circumstances described below.

 

1. Term of Agreement.

1.1 The term of this Agreement will commence on the date above (the “Effective
Date”) and will continue for a period of three (3) years thereafter. Commencing
on the third anniversary of the Effective Date and on each anniversary
thereafter (“Anniversary Date”), this Agreement will automatically be renewed
for one (1) additional year beyond the term otherwise established, unless one
party provides written notice to the other party, at least one (1) year in
advance of an Anniversary Date, of its intent not to renew this Agreement for an
additional one year term. Nothing in this provision will preclude termination as
otherwise provided or permitted under this Agreement. Notwithstanding the
foregoing, if a Change in Control occurs after the Effective Date and during the
term of this Agreement, this Agreement will continue in effect for a limited
period of two (2) years after the date of such Change in Control, unless
terminated sooner in accordance with this Agreement.



--------------------------------------------------------------------------------

 

1.2 You acknowledge that your employment with the Company constitutes “at-will”
employment and that, because you are an at-will employee, either you or the
Company may terminate your employment at any time, upon written notice of
termination within a reasonable period of time before the effective date of the
termination, subject to the procedures and consequences set forth in this
Agreement.

 

2. Severance Benefits.

2.1 Termination by the Company without Cause or by You with Good Reason in
connection with a Change in Control: If your employment hereunder is terminated
by the Company other than for death, disability, or Cause or by you for Good
Reason, in each case (i) during the six (6) month period prior to a Change in
Control and it is reasonably demonstrated by you that your termination of
employment was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or otherwise arose in connection with
or anticipation of a Change in Control or (ii) on or within twenty-four
(24) months after a Change in Control (such time periods, the “Protection
Period”), you will be entitled to receive:

 

  a. A lump sum cash payment within sixty (60) days following your termination
of employment equal to your annual base compensation then in effect (or
immediately prior to any reduction resulting in a termination for Good Reason);

 

  b. For a period of one (1) year following your termination, you and your
beneficiaries will remain eligible to participate, on the same terms and
conditions as apply from time to time to the Company’s senior management
generally, in the health, vision and dental programs of the Company; provided,
however, that such eligibility will cease at such time as you become eligible to
participate in comparable programs of a subsequent employer; and further
provided that the Company will have no obligation to continue to maintain during
such period any plan or program, solely as a result of the provisions of this
Agreement; and further provided that if you are precluded from participating in
any such plan or program by its terms or applicable law, you will receive a
dollar amount equal to the cost (estimated in good faith by the Company) of
obtaining such benefits, or substantially similar benefits, within thirty
(30) days following the date of your termination;

 

  c. Immediate and full vesting of any unvested and outstanding equity awards
granted to you, payable pursuant to the terms of any plan or other agreement
under or pursuant to which any such equity awards were granted; provided that to
the extent the benefits provided under this paragraph conflict with the terms of
any such plan or agreement, the terms of such plan or agreement will control;
and

 

2



--------------------------------------------------------------------------------

 

  d. A pro-rata payment from the Company’s annual incentive plan for the fiscal
year in which your termination occurred, equal to the payment you would have
received had you remained in the employment of the Company through the end of
such fiscal year, multiplied by a fraction, the numerator of which is the number
of full months elapsed from the start of such fiscal year to the date of your
termination of employment, and the denominator of which is 12. Such amount, if
any, will be paid at the time such award would otherwise have been paid to other
participants had your employment not terminated, but in no event later than two
and one-half months following the end of such fiscal year.

2.2 Good Reason: You will be considered to have terminated employment hereunder
for Good Reason if such termination of employment is on account of any of the
following actions by the Company, which occur during the Protection Period,
without your express written consent:

 

  a. A reduction of ten percent (10%) or more in your annual base compensation,
other than a reduction which is proportionate to a Company-wide reduction in
senior management pay;

 

  b. Any material diminution of your positions, duties, or responsibilities;

 

  c. Any permanent reassignment of you to a location greater than fifty
(50) miles from the location of your primary office, unless such new location is
closer to your primary residence; or

 

  d. A material breach by the Company of its obligations under this Agreement.

Notwithstanding the foregoing, a termination by you will not be for “Good
Reason,” unless you have given the Company at least ten (10) business days
written notice specifying the grounds upon which you intend to terminate your
employment hereunder for “Good Reason” and such notice is received by the
Company within ninety (90) days of the date the event of “Good Reason” occurred.
In addition, any action or inaction by the Company which is remedied within
thirty (30) days following such written notice will not constitute “Good Reason”
for termination hereunder and will render such notice null and void.

2.3 Change in Control. Change in Control means a “Change in Control” as defined
under the EnerSys 2010 Equity Incentive Plan, as such term may be amended
therein from time to time.

2.4 Cause. “Cause” means any of the following events: (a) breach of your
fiduciary duty to the Company or your duty of loyalty to the Company;
(b) willful act of material dishonesty with respect to any material matter
involving the Company; (c) theft or material misuse of Company property;
(d) failure to conform in any material respect to the Company’s code of conduct
(i.e., the policies and procedures related to the employment of employees by the
Company as set forth in an employee handbook or any similar document or as
communicated to you); (e) excessive absenteeism (which will not include
authorized absences for leave pursuant to the Family and Medical Leave Act, the
Americans With Disabilities Act, or the Company’s vacation, paid time off, or
short-term disability leave plans, policies, or arrangements, or service in the
uniformed services as such term is defined by the Uniformed Services Employment
and Reemployment Rights Act) having a material adverse effect on Company
business operations; (f) conviction of, or plea of guilty or nolo contendere to,
a felony, any criminal charge involving moral turpitude, or illegal substance
abuse charges; (g) continuing neglect of management duties and responsibilities
that has a material adverse effect on the Company; (h) willful failure to timely
report to the Board or direct supervisor information having a material adverse
effect on Company business operations; or (i) failure to meet reasonable and
achievable documented performance expectations (other than any such failure
resulting from incapacity due to physical or mental illness).

 

3



--------------------------------------------------------------------------------

 

2.5 Clawback – For Cause Matters. If, within ninety (90) days after a
termination of your employment that entitles you to severance benefits under
Section 2, the Board becomes aware of facts that, if known during your
employment, it reasonably believes would have justified termination of your
employment for Cause, the Company may refrain from paying any unpaid amounts due
under Section 2 or require you to promptly (but in no event less than ninety
(90) days after notice to you of such determination by the Board) repay any
amounts previously paid or the value of any benefits previously received under
Section 2.

2.6 Accrued Benefits. Upon your termination of employment for any reason, you,
or your estate, as applicable, will receive your accrued but unpaid annual base
compensation and any accrued but unpaid or otherwise vested benefits under any
Company benefit or incentive plan.

3.     Best Net Benefit Limitation.

Anything contained in this Agreement to the contrary notwithstanding, if any of
the payments or benefits received or to be received by you pursuant to this
Agreement (which the parties agree will not include any portion of payments
allocated to the non-solicitation and non-competition provisions of Section 4
that are classified as payments of reasonable compensation for purposes of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”)),
when taken together with payments and benefits provided to you under any other
plans, contracts, or arrangements with the Company (all such payments and
benefits, the “Total Payments”), will be subject to any excise tax imposed under
Code Section 4999 (together with any interest or penalties, the “Excise Tax”),
then such Total Payments will be reduced to the extent necessary so that no
portion thereof will be subject to the Excise Tax; provided, however, that if
you would receive in the aggregate greater value (as determined under Code
Section 280G and the regulations thereunder) on an after tax basis if the Total
Payments were not subject to such reduction, then no such reduction will be
made. To effectuate the reduction described above, if applicable, the Company
will first reduce or eliminate the payments and benefits provided under this
Agreement. All calculations required to be made under this Section, including
the portion of the payments hereunder to be allocated to the restrictive
covenants set forth in Section 4, will be made by the Company’s independent
public accountants, subject to the right of your representative to review the
same. The parties recognize that the actual implementation of the provisions of
this Section are complex and agree to deal with each other in good faith to
resolve any questions or disagreements arising hereunder.

 

4



--------------------------------------------------------------------------------

 

4. Covenant Not to Compete; Nonsolicitation; Confidential Information;
Nondisparagement.

4.1 You agree with the Company that you will not at any time, except in
performance of your obligations to the Company or with the prior written consent
of the Company, directly or indirectly, reveal to any “Person” (as defined in
Section 3(9) of the Employee Retirement Income Security Act of 1974, as amended)
(other than the Company, or its employees, officers, directors, shareholders, or
agents) or use for your own benefit any information deemed to be confidential by
the Company or any of its subsidiaries or affiliates (such subsidiaries and
affiliates, collectively “Affiliates”) (“Confidential Information”) relating to
the assets, liabilities, employees, goodwill, business affairs of the Company or
any of its Affiliates, including, without limitation, any information concerning
past, present, or prospective customers, manufacturing processes, marketing,
operating, or financial data, or other confidential information used by, or
useful to, the Company or any of its Affiliates and known (whether or not known
with the knowledge and permission of the Company or any of its Affiliates and
whether or not at any time prior to the Effective Date developed, devised, or
otherwise created in whole or in part by your efforts) to you by reason of your
employment by, shareholdings in or other association with the Company or any of
its Affiliates. You further agree that you will retain all copies and extracts
of any written or electronic Confidential Information acquired or developed by
you during any such employment, shareholding, or association in trust for the
sole benefit of the Company, its Affiliates, and their successors and assigns.
You further agree that you will not, without the prior written consent of the
Company, remove or take from the Company’s or any of its Affiliate’s premises
(or if previously removed or taken, you will promptly return) any written or
electronic Confidential Information or any copies or extracts thereof. Upon the
request and at the expense of the Company, you will promptly make all
disclosures, execute all instruments and papers, and perform all acts reasonably
necessary to vest and confirm in the Company and its Affiliates, fully and
completely, all rights created or contemplated by this Section 4.1. The term
“Confidential Information” will not include information that is or becomes
generally available to the public other than as a result of a disclosure by, or
at the direction of, you. Your agreements set forth in this Section 4.1
regarding Confidential Information are independent of, and in addition to, your
agreements set forth in the rest of Section 4 and will not be construed either
to enlarge or to contract the scope of such other agreements.

4.2 You agree with the Company that, for so long as you are employed by the
Company or any of its Affiliates and continuing for the Restricted Period (as
defined below), you will not, without the prior written consent of the Company,
directly or indirectly, and whether as principal or investor or as an employee,
officer, director, manager, partner, consultant, agent, or otherwise, alone or
in association with any other Person, become involved in a Competing Business
(as defined below) in the Americas, Europe, or Asia, or any other geographic
area in which the Company or any of its Affiliates has engaged during such
period in any of the activities which comprise a Competing Business, or in which
you have knowledge of the Company’s plans to engage in any of the activities
which comprise a Competing Business (including, without limitation, any area in
which any customer of the Company or any of its Affiliates may be located). This
Section 4.2 will not be violated, however, by your investment of up to $100,000
in the aggregate in one or several publicly-traded companies that engage in a
Competing Business.

 

5



--------------------------------------------------------------------------------

 

4.3 As a separate and independent covenant, you agree with the Company that, for
so long as you are employed by the Company or any of its Affiliates and
continuing for the Restricted Period (as defined below), you will not in any
way, directly or indirectly (except in the course of your employment with the
Company and its Affiliates), for the purpose of conducting or engaging in any
Competing Business, call upon, solicit, advise, or otherwise do, or attempt to
do, business with any Person who is, or was, during the then most recent
12-month period, a customer of the Company or any of its Affiliates, or take
away or interfere or attempt to take away or interfere with any custom, trade,
business, patronage, or affairs of the Company or any of its Affiliates, or hire
or attempt to hire, or otherwise engage or attempt to engage as an independent
contractor or otherwise any Person who is, or was during the then most recent
12-month period, an employee, officer, representative, or agent of the Company
or any of its Affiliates, or solicit, induce, or attempt to solicit or induce
any Person who is an employee, officer, representative, or agent of the Company
or any of its Affiliates to leave the employ of the Company or any of its
Affiliates or cease their business relationship with Company or any of its
Affiliates (as the case may be), or violate the terms of their contracts, or any
employment arrangements, with the Company or any of its Affiliates.

4.4 For purposes of this Section 4, a “Competing Business” means a business or
enterprise (other than the Company and its Affiliates) that is engaged in any or
all of the design, manufacture, importing, development, distribution, marketing,
or sale of:

 

  a. reserve power products (including, without limitation, those products used
for backup power for the continuous operation of critical applications in
telecommunications systems, uninterruptible power systems, or UPS, applications
for computer and computer-controlled systems, and other specialty power
applications, including security systems, for premium starting, lighting and
ignition applications, in switchgear and electrical control systems used in
electric utilities and energy pipelines, and in commercial aircraft and military
aircraft, submarines, ships and tactical vehicles); and/or

 

  b. motive power products (including, without limitation, products used to
provide power for manufacturing, warehousing, and other material handling
equipment, such as electrical industrial forklift trucks, mining equipment, and
diesel locomotive starting, rail car lighting, and rail signaling equipment);
and/or

 

  c. lithium ion cells or batteries (for aerospace and defense applications, or
otherwise); and/or

 

  d. hydrogen fuel cells; and/or

 

  e. any other product the Company is producing, marketing, researching, or
developing at the time of your termination of employment.

“Competing Business” also includes the design, engineering, installation, or
service of stationary and DC power systems, and any consulting and/or turnkey
services relating thereto.

4.5 You confirm that all Confidential Information is and will remain the
exclusive property of the Company and its Affiliates. All business records,
papers, and documents kept or made by you relating to the business of the
Company will be and remain the property of the Company and its Affiliates.

 

6



--------------------------------------------------------------------------------

 

4.6 You agree to refrain from performing any act, engaging in any conduct or
course of action or making or publishing any statements, claims, allegations or
assertions which have or may reasonably have the effect of demeaning the name or
business reputation of the Company or any of its subsidiaries, or any of its or
their employees, officers, directors, agents or advisors in their capacities as
such or which adversely affects (or may reasonably be expected adversely to
affect) the best interests (economic or otherwise) of any of them. Subject to
the provisions of this Agreement, nothing in this Section 4.6 will preclude you
from fulfilling any duty or obligation that you may have at law, from responding
to any subpoena or official inquiry from any court or government agency,
including providing truthful testimony, documents subpoenaed or requested or
otherwise cooperating in good faith with any proceeding or investigation; or
from taking any reasonable actions to enforce your rights under this Agreement
in accordance with the dispute provisions specified in Section 7 hereof.

4.7 Without intending to limit the remedies available to the Company and its
Affiliates, you agree that a breach of any of the covenants contained in this
Section 4 may result in material and irreparable injury to the Company or its
Affiliates for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof, the Company and its Affiliates will be
entitled to seek a temporary restraining order or a preliminary or permanent
injunction, or both, without bond or other security, restraining you from
engaging in activities prohibited by this Section 4 or such other relief as may
be required specifically to enforce any of the covenants in this Section 4. Such
injunctive relief in any court will be available to the Company and its
Affiliates in lieu of, or prior to or pending determination in, any arbitration
proceeding.

4.8 Although you and the Company consider the restrictions contained in this
Section 4 to be the minimum restriction reasonable for the purposes of
preserving the Company’s goodwill and other proprietary rights, if a final
determination is made by a court that the time or territory, or any other
restriction contained in this Section 4 is an unreasonable or otherwise
unenforceable restriction against you, the provisions of this Section 4 will not
be rendered void, but will be deemed amended to apply as to such maximum time
and territory and to such other extent as the court may determine to be
reasonable.

4.9 Notwithstanding anything to the contrary in Section 2.1, in the event that
you breach any of the covenants contained in this Section 4:

 

  a. Any remaining payments or benefits to be provided under Section 2.1 will
not be paid or will cease immediately upon such breach; and

 

  b. The Company will be entitled to the immediate repayment of all payments and
benefits provided under Section 2.1.

4.10 You agree that the covenants contained in this Section 4 may be assigned by
the Company, as needed, to affect its purpose and intent and that the Company’s
assignee will be entitled to the full benefit of the restrictions enjoyed by the
Company under the terms of these covenants.

4.11 The term “Restricted Period” means one (1) year following the termination
of your employment for any reason; provided, however, that the Restricted Period
will be extended by a period of time equal to any period during which you are in
breach of any of the covenants set forth in this Section 4.

 

7



--------------------------------------------------------------------------------

 

5. Binding Effect and Benefit.

5.1 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all of
the business or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure by the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession will constitute a material breach of this Agreement. As used
in this Agreement, “the Company” means the Company as defined above and any
successor to the respective business or assets of the Company as abovementioned
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

5.2 This Agreement will inure to the benefit of and be enforceable by your
personal or legal representatives, executors, administrators, heirs,
distributees, devisees, and legatees. If you should die while any amount is
payable to you under this Agreement if you had continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to your devisee, legatee, or other designee, or, if
there is no such designee, to your estate.

6.     Assignment.

This Agreement will not be assignable by either party hereto, except as provided
in Section 4.10 and by the Company to any successor in interest to the business
of the Company, provided that the Company (if it remains a separate entity) will
remain fully liable under this Agreement for all obligations, payments, and
otherwise.

7.     Arbitration.

Subject to Section 4.7, any dispute or controversy arising under or in
connection with this Agreement that cannot be mutually resolved by the parties
hereto will be settled exclusively by arbitration in Philadelphia, Pennsylvania
before one arbitrator of exemplary qualifications and stature, who will be
selected jointly by you and the Company, or, if you and the Company cannot agree
on the selection of the arbitrator, will be selected by the American Arbitration
Association. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The parties hereby agree that the arbitrator will be
empowered to enter an equitable decree mandating specific enforcement of the
terms of this Agreement. Each party will bear its own costs, including legal
fees and out-of-pocket expenses, incurred in connection with any arbitration,
and the party that prevails will bear all expenses of the arbitrator.

8.     No Mitigation or Offset.

In the event of termination of your employment, you will be under no obligation
to seek other employment and there will be no offset against any payment or
benefit provided for in this Agreement on account of any remuneration or
benefits from any subsequent employment that you may obtain.

 

8



--------------------------------------------------------------------------------

 

9. Application of Code Section 409A.

9.1 Notwithstanding anything in this Agreement to the contrary, the receipt of
any benefits under this Agreement as a result of a termination of employment
will be subject to satisfaction of the condition precedent that you undergo a
“separation from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any
successor thereto. In addition, if you are deemed to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment or the provisions of any benefit that is required to be
delayed pursuant to Code Section 409A(a)(2)(B), such payment or benefit will not
be made or provided prior to the earlier of (i) the expiration of the six
(6) month period measured from the date of your “separation from service” (as
such term is defined in Treas. Reg. § 1.409A-1(h)), or (ii) the date of your
death (the “Delay Period”). Within ten (10) days following the expiration of the
Delay Period, all payments and benefits delayed pursuant to this Section
(whether they would have otherwise been payable in a single sum or in
installments in the absence of such delay) will be paid or reimbursed to you in
a lump sum, and any remaining payments and benefits due under this Agreement
will be paid or provided in accordance with the normal payment dates specified
for them herein. To the extent that the foregoing applies to the provision of
any ongoing welfare benefits to you that would not be required to be delayed if
the premiums therefore were paid by you, you will pay the full costs of premiums
for such welfare benefits during the Delay Period and the Company will pay you
an amount equal to the amount of such premiums paid by you during the Delay
Period within ten (10) days after the conclusion of such Delay Period.

9.2 Except as otherwise expressly provided herein, to the extent any expense
reimbursement or other in-kind benefit is determined to be subject to Code
Section 409A, the amount of any such expenses eligible for reimbursement or
in-kind benefits in one calendar year will not affect the expenses eligible for
reimbursement or in-kind benefits in any other taxable year (except under any
lifetime limit applicable to expenses for medical care), in no event will any
expenses be reimbursed or in-kind benefits be provided after the last day of the
calendar year following the calendar year in which you incurred such expenses or
received such benefits, and in no event will any right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.

9.3 Any payments made pursuant to Section 2.1, to the extent of payments made
from the date of termination through March 15th of the calendar year following
such date, are intended to constitute separate payments for purposes of Treas.
Reg. §1.409A-2(b)(2) and thus payable pursuant to the “short-term deferral” rule
set forth in Treas. Reg. §1.409A-1(b)(4); to the extent such payments are made
following said March 15th, they are intended to constitute separate payments for
purposes of Treas. Reg. §1.409A-2(b)(2) made upon an involuntary termination
from service and payable pursuant to Treas. Reg. §1.409A-1(b)(9)(iii), to the
maximum extent permitted by said provision.

9.4 To the extent it is determined that any benefits described in Section 2.1(b)
are taxable to Executive, they are intended to be payable pursuant to Treas.
Reg. §1.409A-1(b)(9)(v), to the maximum extent permitted by said provision.

 

10. Miscellaneous.

10.1 The invalidity or unenforceability of any provision of this Agreement will
not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.

10.2 The validity, interpretation, construction, and performance of this
Agreement will be governed by the laws of the Commonwealth of Pennsylvania,
without regard to its conflict of laws principles.

 

9



--------------------------------------------------------------------------------

 

10.3 No waiver by you or the Company at any time of any breach of, or compliance
with, any provision of this Agreement to be performed by the Company or you,
respectively, will be deemed a waiver of that or any other provision at any
subsequent time.

10.4 Upon any termination of employment that entitles you to payments and
benefits under Section 2, you must, within prescribed time limits, execute a
legally enforceable release agreement substantially in the form of Exhibit A
attached hereto prior to the receipt of such payments and benefits. Any payments
made to you will be paid net of any applicable withholding required under
federal, state, local, or foreign law.

10.5 This Agreement is the exclusive agreement with respect to the severance
benefits payable to you in the event of a termination of your employment. All
prior negotiations and agreements are hereby merged into this Agreement. You
acknowledge and agree that any employment agreement, offer letter, and/or any
agreement regarding change in control or termination benefits, previously
entered into between you and the Company is immediately null and void.

10.6 Notwithstanding the termination of this Agreement, the provisions which
specify continuing obligations, compensation and benefits, and rights will
remain in effect until such time as all such obligations are discharged, all
such compensation and benefits are received, and no party or beneficiary has any
remaining actual or contingent rights under this Agreement.

11.     Legal Fees.

In the event of a dispute following a Change in Control, the Company, or its
successor, will reimburse you for all reasonable legal fees and expenses
incurred by you in attempting to obtain or enforce rights or benefits provided
by this Agreement, if, with respect to any such right or benefit, you are
successful in obtaining or enforcing such right or benefit (including by
negotiated settlement).

 

 

If you agree to the terms of this Agreement, please sign on the line provided
below and return two signed copies to the Company. A fully executed copy will be
returned to you for your files after it is signed by the Company.

Sincerely,

 

ENERSYS By:  

 

Title:    

President and Chief Executive Officer

Dated:    

 

 

10



--------------------------------------------------------------------------------

 

Agreed to and accepted:

 

[Name]   Dated:  

 

 

11



--------------------------------------------------------------------------------

 

APPENDIX A

FORM OF GENERAL RELEASE

Reference is made to the Severance Agreement dated as of                     
(the “Severance Agreement”), between EnerSys, a Delaware corporation (the
“Company”), and                      (the “Executive”). Capitalized terms used
herein without definition shall have the meanings assigned to them in the
Severance Agreement, a copy of which is attached hereto.

 

  SECTION 1.         Mutual Release.

(a) General Waiver and Release. In consideration of their respective obligations
under the Severance Agreement in connection with and following the Executive’s
termination of employment with the Company and its affiliates, and subject to
the limitations set forth in Section 2 hereof, the Company, on the one hand,
does hereby release and forever discharge the Executive, and the Executive, on
the other hand, does hereby release and forever discharge the Company, its
present, former, and future shareholders, affiliates, direct and indirect
parents, subsidiaries, successors, directors, officers, employees, agents,
attorneys, heirs, and assigns (the “Company Parties” and, together with the
Executive, the “Released Parties”), from any and all claims, actions, causes of
action, suits, costs, controversies, judgments, decrees, verdicts, damages,
liabilities, attorneys’ fees, covenants, contracts, and agreements that the
Executive may have against the Company Parties or the Company Parties may have
against the Executive, or in the future may possess based on events occurring
during the term of the Executive’s employment with the Company arising out of
(i) the Executive’s employment relationship with or service as an employee or
officer of the Company and its affiliates or the termination of such
relationship or service or (ii) any event, condition, circumstance or obligation
that occurred, existed or arose on or prior to the date the Executive signs this
Release, with respect to each other, including, but not limited to, any claims
arising under Title VII of the Civil Rights Act of 1964, the Rehabilitation Act
of 1973, the Americans with Disabilities Act of 1990, the Civil Rights Act of
1866, the Civil Rights Act of 1991, the Employee Retirement Income Security Act
of 1974, the Family Medical Leave Act of 1993, or any other federal or state or
local law or any foreign jurisdiction, whether such claim arises under statute,
common law, or in equity, and whether or not any of the Released Parties are
presently aware of the existence of such claim, damage, action or cause of
action, suit, or demand (collectively, including claims, actions, and causes of
action set forth in Section 1(b) below, the “Claims”). The Executive and the
Company Parties also do forever release, discharge, and waive any right the
Executive or the Company Parties may have to recover in any proceeding brought
by any federal, state, or local agency against the Company Parties and the
Executive, respectively, to enforce any laws. Each of the parties hereto agrees
that the value received or to be received in the future as described in the
Severance Agreement shall be in full satisfaction of any and all claims,
actions, or causes of action for payment or other benefits of any kind that the
Executive may have against the Company Parties and that the Company Parties may
have against the Executive; provided, however, that nothing in this Agreement
shall preclude the Company from recouping, or refusing to pay, (i) severance
benefits under the Severance Agreement in accordance with Section 2.5 thereof or
(ii) cash or equity incentive-based compensation paid or payable to the
Executive in the event of a restatement of the Company’s financial statements
pursuant to applicable law or regulation or Company policy adopted consistent
with applicable law or regulation.

 

12



--------------------------------------------------------------------------------

 

(b) ADEA Release. In further recognition of the above, the Executive hereby
releases and forever discharges each of the Company Parties from any and all
claims, actions and causes of action that the Executive may have as of the date
the Executive signs and delivers to the Company this Release arising under the
federal Age Discrimination in Employment Act of 1967, as amended, and the
applicable rules and regulations promulgated thereunder (“ADEA”).

 

  SECTION 2.         Limitations.

(a) No Impact on Obligations under the Severance Agreement or the Shareholder
Agreement. The releases contained herein do not, are not intended to, and shall
not be interpreted to serve as a release or waiver by the Executive or the
Company Parties with respect to their respective rights and obligations set
forth in the Severance Agreement. In particular, and without limiting the
generality of the preceding sentence, the Executive does not waive or release
any claim the Executive might now or in the future have to be paid or receive
the payments and benefits provided for in Section 2 of the Severance Agreement,
and the Company Parties do not waive or release any claim they might now or in
the future have under Section 4 of the Severance Agreement.

(b) No Impact on Indemnification Rights. The releases contained herein do not,
are not intended to, and shall not be interpreted to serve as a release or
waiver by the Executive with respect to any indemnification rights the Executive
may have and such indemnification rights shall not be effected, modified, or
extinguished by the Executive’s execution of this Release.

 

  SECTION 3.         No Pending Litigation.

The Executive represents and agrees that the Executive has not filed, and will
not file, any action, complaint, charge, grievance, or arbitration against any
Company Party, except that such agreement shall not apply to any claim based on
any matter which, pursuant to Section 2, is excluded from the scope of this
Release. The Company hereby represents and agrees that no Company Party has
filed, and no Company Party will file, any action, complaint, charge, grievance,
or arbitration against the Executive except that such agreement shall not apply
to any claim based on any matter which, pursuant to Section 2, is excluded from
the scope of this Release.

 

  SECTION 4.         Acknowledgment.

The Executive acknowledges and confirms that (i) the Executive has been advised
in writing by the Company in connection with the Executive’s termination to
consult with an attorney of the Executive’s choice prior to signing this Release
and to have such attorney explain to the Executive the terms of the Release,
including, without limitation, the terms relating to the Executive’s release of
Claims arising under ADEA; (ii) the Executive has read this Release carefully
and completely and understands each of the terms hereof; and (iii) the Executive
was given not less than twenty-one (21) days to consider the terms of the
Release and to consult with an attorney of the Executive’s choosing with respect
thereto, and that for a period of seven (7) days following the Executive’s
signing of this Agreement, the Executive shall have the option to revoke this
Agreement in accordance with the terms set forth in Section 6 below.

 

13



--------------------------------------------------------------------------------

 

  SECTION 5.        Successors.

The rights and obligations under this Agreement shall inure to any and all
successors of the Company.

 

  SECTION 6.        Revocation.

The Executive shall have the right to revoke this Release during the seven-day
period commencing immediately following the date the Executive signs and
delivers this Agreement to the Company (the “Revocation Period”). The period
shall expire at 5:00 p.m., Eastern Standard Time, on the last day of the
seven-day period; provided, however, that if such seventh day is not a business
day, the period shall extend to 5:00 p.m. on the next succeeding business day.
In the event of any such revocation by the Executive, the obligations of the
Company under this Release shall terminate and be of no further force and effect
as of the date of such revocation. No such revocation by the Executive shall be
effective unless it is in writing and signed by the Executive and received by a
representative of the Company prior to the expiration of the Revocation Period.

 

  SECTION 7.        Counterparts.

This Release may be executed in two or more counterparts, each of which shall be
deemed to be an original but all of which together will constitute one and the
same instrument.

 

ENERSYS By:  

 

  Name:   Title:

 

ACCEPTED AND AGREED:

 

[Name] Dated:  

 

14